IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MARLON F. KELLY,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-5141

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 9, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Andy Thomas, Public Defender, and M. J. Lord, Assistant Public Defender,
Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is granted. Petitioner’s sentence is hereby

vacated, and this matter is remanded for resentencing in accordance with Hatten v.

State, 203 So. 3d 142 (Fla. 2016).

      PETITION GRANTED; REMANDED.

LEWIS, B.L. THOMAS, and ROWE, JJ., CONCUR.